SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. )* Where Food Comes From, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 96327X101 (CUSIP Number) Yorkmont Capital Management, LLC 2313 Lake Austin Blvd., Suite 202 Austin, TX78703 (Name, address and telephone number of person authorized to receive notices and communications) May 6, 2016 (Date of event which requires filing of this statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), Rule 13d-1(f) or Rule 13d-1(g), check the following box.þ NOTE:Schedules filed in paper format shall include a signed original and five copies of the Schedule, including all exhibits.See Rule 13d-7(b) for other parties to whom copies are to be sent. ————— *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes) CUSIP No. 96327X101 SCHEDULE 13D Page2 of7 Pages 1 NAME OF REPORTING PERSONS Yorkmont Capital Partners, LP 80-0835231 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Texas NUMBER OF 7 SOLE VOTING POWER SHARES BENEFICIALLY 8 SHARED VOTING POWER 0 OWNED BY EACH 9 SOLE DISPOSITIVE POWER REPORTING PERSON WITH 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.19% 14 TYPE OF REPORTING PERSON PN 2 CUSIP No. 96327X101 SCHEDULE 13D Page3 of7 Pages 1 NAME OF REPORTING PERSONS Yorkmont Capital Management, LLC 45-5389822 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Texas NUMBER OF 7 SOLE VOTING POWER SHARES BENEFICIALLY 8 SHARED VOTING POWER 0 OWNED BY EACH 9 SOLE DISPOSITIVE POWER REPORTING PERSON WITH 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.19% 14 TYPE OF REPORTING PERSON IA 3 CUSIP No. 96327X101 SCHEDULE 13D Page4 of7 Pages 1 NAME OF REPORTING PERSONS Graeme P. Rein 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Texas NUMBER OF 7 SOLE VOTING POWER SHARES BENEFICIALLY 8 SHARED VOTING POWER 0 OWNED BY EACH 9 SOLE DISPOSITIVE POWER REPORTING PERSON WITH 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.19% 14 TYPE OF REPORTING PERSON IN/HC 4 CUSIP No. 96327X101 SCHEDULE 13D Page5 of7 Pages Item 1. Security and Issuer This statement on Schedule 13D (this “Statement”) relates to the common stock, par value $0.001 per share (the “Common Stock”) of Where Food Comes From, Inc. (the “Issuer”), with its principal executive offices located at 221 Wilcox, Suite A, Castle Rock, Colorado 80104. Item 2. Identity and Background Item 2 (a) - (c) and (f).This statement is being filed by the following persons: Yorkmont Capital Partners, LP, a Texas limited partnership; Yorkmont Capital Management, LLC, is a Texas limited liability company; and Graeme P. Rein (Mr. Rein), is a citizen of the United States of America. Yorkmont Capital Partners, LP is a private investment vehicle engaged in the business of investing in securities.Graeme P. Rein is the managing member of Yorkmont Capital Management, LLC, which is the general partner of Yorkmont Capital Partners, LP.The business address and principal executive offices of the each of the Reporting Persons is 2313 Lake Austin Blvd., Suite 202, Austin, TX 78703. Item 2 (d)-(e).During the last five years, none of the Reporting Persons have been (a) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (b) a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. Item 3. Source and Amount of Funds or Other Considerations The shares owned by Yorkmont Capital Partners, LP were purchased with working capital.The aggregate purchase price of the 1,715,210 shares beneficially owned is approximately $2,616,769.19. Item 4. Purpose of Transaction The Reporting Persons originally acquired the Common Stock subject to this Schedule 13D for investment purposes. The Reporting Persons will review their investments in the Common Stock on a continuing basis, and, subject to applicable law and regulation and depending upon certain factors, including, without limitation, the financial performance of the Issuer, the availability and price of the Common Stock, and other general market and investment conditions, the Reporting Persons may determine to: - acquire additional Common Stock through open market purchases or otherwise; - sell Common Stock through the open market or otherwise; or - otherwise engage or participate in a transaction with the purpose or effect of changing or influencing the control of the Company. Such transactions may take place at any time and without prior notice.There can be no assurance, however, that any Reporting Person will take any such actions. 5 CUSIP No. 96327X101 SCHEDULE 13D
